Citation Nr: 1228146	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  11-28 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right wrist strain.  


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk



INTRODUCTION

The Veteran was a member of the Army National Guard from October 1964 to February 1988, with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during that time.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO granted service connection and assigned an initial 10 percent rating, effective February 10, 2010.  The Veteran appealed the initial disability rating assigned. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In July 1974, during a period of ACDUTRA, the Veteran fell out of his bunk and injured his right hand.  There was considerable dorsal swelling and pain, but no fractures.  He had slight tenderness of the volar aspect of the right wrist with full range of motion.  He was given a wrist splint and ace bandage for one week.  Subsequent examination reports dated in December 1978, July 1982, and February 1986 note traumatic scars in the dorsum of the right wrist and right forearm.  The Veteran is currently service-connected for residuals of this injury; however, it is unclear exactly what those symptoms include.   

A December 2009 private treatment report noted the Veteran did not recall the details of his in-service right wrist injury; however, he has had pain "off and on since," and particularly when he does anything stressing his wrist.  The Veteran's primary care physician assessed chronic wrist pain and referred the Veteran to an orthopedic surgeon. 

January 2010 private treatment records  reported the Veteran's "right wrist range of motion is slightly restricted compared to the opposite side with pain at the extremes of movement," and he was tender to palpation over the center of the wrist.  The report indicated the Veteran has had pain in his right hand for "months," which wakes him at night; he experienced tingling and weakness in his right hand; and his grip strength had decreased and was fair.  The Veteran did not experience sensation in his right hand, did not drop items without knowing, and did not have difficulty with small items, i.e., earrings, etc.  The physician indicated there was no carpal tunnel syndrome, DeQuervain's tenosynovitis, or triggering of the fingers.  X-rays of the right wrist revealed scapho-lunate lucency, degenerative changes at the scaphoid pole of the lunate and lucency within the capitates and calcification within the triangular ligament area.  X-ray of the left wrist suggested volar carpal tunnel instability pattern.  The Veteran was fitted for a right wrist splint and instructed to take Tylenol judiciously.    

In a September 2010 VA examination the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, fatigability and pain in his right wrist.  He experienced flare-ups precipitated by physical activity, resulting in functional impairment described as pain when pulling and lifting.  The Veteran also described pain traveling from his right wrist to his right shoulder.  He has never been hospitalized, nor had any surgery for his right wrist disability, and reported he did not experience any overall functional impairment from his right wrist disability.    

Objective findings of the September 2010 VA examination revealed the Veteran's right and left wrist dorsiflexion (70 degrees) and palmar flexion (80 degrees) were normal.  Upon repetitive testing, three times, neither the right joint function, nor the left joint function was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  Neither the right wrist, nor the left wrist showed any signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  There was no subluxation or tendonitis.  The examiner noted on the right wrist there was tenderness diffuse across dorsolateral wrist without bony point tenderness.  Right wrist x-ray showed possible incomplete capitates fracture, which was only visible on one view and could represent artifact.  The examiner diagnosed right wrist strain based on pain and weakness, diffuse tenderness on dorsolateral wrist, and x-ray consistent with findings of previous injury.  A nexus opinion was not provided.  

Private treatment records in December 2010 indicated the Veteran had experienced pain in his right hand for two years that now radiated up to his right shoulder.  The Veteran reported pins and needles sensation, numbness, weakness, and pain that woke him at night.  Additionally, he expressed that he dropped items without knowing and had difficulty with small items.  His grip strength remained fair, but had reportedly decreased.  The physician noted the Veteran had "surprisingly good right wrist function" and he did very well with a regular wrist brace.  X-rays revealed some minor radiographic progression of arthritis of the wrist at the scaphoid lunate.  The Veteran was also advised at this time that his right C7 radiculopathy was "unrelated to any injury he may have sustained at any previous time."  

After the abrupt closure of his previous physician's practice, the Veteran was referred in January 2011 to another private medical facility.  During the January 2011 examination the Veteran reported he "felt normal after his injury resolved...and he began having some right wrist discomfort...time frame unclear...roughly three months ago."  The Veteran also expressed he had pain in his right arm associated with numbness of his right middle finger that did not change with coughing, sneezing, or straining.  Upon examination the Veteran had a positive Phelan's test at 20-seconds affecting the middle finger, no thenar wasting, and normal Allen's test.  Strength in the upper extremity was otherwise normal.  Reflexes were normal at the wrist extensors, elbow flexors, brachioradialis and elbow extensors.  

The Veteran underwent a neurological examination at a private medical facility in February 2011.  The Veteran reported he experienced seven years of bilateral hand pain (right greater than left) with numbness and tingling that woke him at night.  His pain was worse on the third digit of his right hand.  The Veteran reported dropping items and difficulty grasping items.  Nerve conduction studies of sensory and motor nerves revealed amplitudes, distal latencies, and conduction velocities were normal except peak latency (4.1 ms) median right wrist; however, the report noted sensory responses and H-reflexes may normally be absent in patients greater than or equal to 60 years of age.  Preliminary results indicated right median mononeuropathy at or distal to the wrist (carpal tunnel syndrome), moderate in degree electrically.  No evidence of such on the left.  No electrical evidence of any of the following was found: right cervical radiculopathy (specifically C6/7), right ulnar neuropathy, or diffuse peripheral polyneuropathy in the upper extremities.

The Veteran returned to the private provider in February 2011 for follow up regarding carpal tunnel syndrome.  The orthopedic surgeon recommended carpal tunnel release surgery, indicated there would be some persistent underlying tenosynovitis, and informed the Veteran he could have symptoms in his other hand. 

Given the foregoing, the Board finds additional development must be undertaken to determine which of the Veteran's current symptoms have a causal relationship to his in-service right wrist injury.  The Veteran has been diagnosed on various occasions with a right wrist strain, carpal tunnel syndrome, arthritis of the wrist, and right C7 radiculopathy.  He complained of weakness, stiffness, swelling, giving way, lack of endurance, fatigability, and pain in his right wrist.  He also reported dropping items without knowing, difficulty with small items, decreasing grip strength, pins and needles sensation, numbness, weakness, and pain that woke him at night.  Additionally, the Veteran expressed pain now radiates from his wrist to his right shoulder.  It is unclear which of these symptoms, if any, are objectively associated with the Veteran's in-service right wrist injury.  It is also uncertain whether the Veteran experiences any of these symptoms in his left hand.  A nexus opinion linking the Veteran's current symptoms to his in-service injury was not provided. 

Accordingly, the case is REMANDED for the following action:
		
1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for private care providers who have treated him for right wrist problems.

Upon receipt of such, VA must take appropriate action to contact the identified doctors and request updated relevant records for the period since February 2011.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Then, schedule the Veteran for VA joints and peripheral nerves examinations to determine the manifestations and severity of his service connected right wrist disability.  The claims folder and a copy of this REMAND must be made available to the examiner for review in conjunction with the examinations.  A notation to the effect this record review took place should be included in the report of the examiner.  

The examiner should report identify all current manifestations of right wrist disability, to include any scarring, and must state which of the Veteran's current symptoms, if any, have a causal relationship to his in-service right wrist injury.  All appropriate tests and studies should be accomplished and all clinical findings reported in detail.    

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  After the completion of the above and any additional development deemed necessary, readjudicate the claim for an increased rating for the right wrist disability in light of all evidence of record.  If the claim remains denied, the Veteran should be furnished with an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.  

The appellant has a right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


